

115 HR 2016 IH: CPI for Seniors Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2016IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Duncan of Tennessee (for himself and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo mandate the monthly formulation and publication of a consumer price index specifically for senior citizens for the purpose of establishing an accurate Social Security COLA for such citizens. 
1.Short titleThis Act may be cited as the CPI for Seniors Act of 2017. 2.FindingsThe Congress finds the following:
(1)Each year the Bureau of Labor Statistics of the Department of Labor prepares and publishes consumer price indices (the most notable being the Consumer Price Index or CPI) that measure the rate of inflation in the economy of the United States. (2)A derivative of the CPI is used to determine an annual cost-of-living adjustment (hereinafter referred to as COLA) for millions of senior citizens (individuals aged 62 and over) who depend on their respective Social Security benefits.
(3)The Social Security COLA is calculated using the Consumer Price Index for Urban Wage Earners and Clerical Workers (hereinafter referred to as CPI–W), a subset of the population covered by the Consumer Price Index for All Urban Consumers (hereinafter referred to as CPI–U). (4)While the experimental Consumer Price Index for Americans 62 Years of Age and Older (hereinafter referred to as CPI–E) is a more accurate measure of the average price of consumer goods and services purchased by senior citizens than the CPI–W, it too is derived from the CPI–U.
(5)According to numerous credible authorities, the present methods (CPI–U, CPI–W, and CPI–E to a lesser extent) used to measure inflation are flawed and deficient in measuring the average price of consumer goods and services purchased by senior citizens, and the overall impact of inflation on such citizens. (6)The present sampling regarding senior citizens is too small under the methods referred to in paragraph (5), creating an opportunity for sampling error.
(7)Prices used under the methods referred to in paragraph (5) are based on geographic areas, retail outlets, and sample items used and purchased by younger consumers and are not necessarily representative of the geographic areas, retail outlets, and sample items used and purchased by senior citizens. (8)The locations used under the methods referred to in paragraph (5) are urban locations that do not reflect the economic challenges faced in rural communities, which often have a far larger demographic segment of senior citizens.
(9)Senior citizens neither have the flexibility or the ability that younger consumers have to substitute necessary purchases in response to changes in prices, nor the same options as younger consumers have to supplement their income. (10)Premium increases for part B of Medicare, part D of Medicare, and other health care costs affecting senior citizens are not adequately considered under the methods referred to in paragraph (5).
(11)The cost of taxes on Social Security income is not considered under the methods referred to in paragraph (5), thus putting senior citizens at a greater economic disadvantage each year. 3.Mandate the monthly formulation and publication of a consumer price index for seniors (a)Establishment of new CPIThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish an index monthly to be known as the Consumer Price Index for Seniors (hereinafter referred to as CPI–S) that indicates monthly changes in expenditures for consumption that are typical for individuals in the United States who are 62 years of age or older.
(b)Submission to CongressThe Bureau of Labor Statistics of the Department of Labor shall submit to the Joint Economic Committee a description of the actions taken by such Bureau to meet the requirements of this section not later than 6 months after the date of enactment of this Act, and semi-annually thereafter. (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the provisions of this section. 
